OPINION MODIFYING ORIGINAL JUDGMENT AND DENYING A REHEARING.
Filed June 22, 1915.

Per Curiam:

Upon the motion for rehearing the judgment herein extending the time for redemption until August 15, 1915, .is modified to the extent that if the property is not redeemed on or before that date the sheriff shall execute a deed to the purchaser, but defendants Flaherty will be permitted to go upon the premises for the sole purpose of harvesting and removing the annual crop previously planted by them, paying to the purchaser at the sheriff’s sale a landlord’s share of the crop, that is, the usual and customary rental of lands in that community.